The opinion of the court was delivered by
Watkins, J.
The defendant appeals from a verdict convicting him of the crime of embezzlement, and a sentence to imprisonment in the State penitentiary for a term of one year; and in this court his counsel has for error assigned, that the indictment fails to allege any value for the promissory note with the embezzlement of which he is charged.
In this court the Attorney General has filed a motion to dismiss the appeal, on the ground that the record fails to disclose any motion or order of appeal, bill of exceptions or assigment of errors.
While it is true that this court has undertaken the examination and decision of cases, without any formal bill of exceptions having been filed, or any assignment of errors having been made, in case there was any radical defect in the indictment pointed out, we know of no case in which this court has taken jurisdiction of an appeal which had been brought up, as this case has been, without either motion or order of appeal.
Appeal dismissed.